      2:19-cr-00441-DCN       Date Filed 10/10/19       Entry Number 52     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF SOUTH CAROLINA

                                 CHARLESTON DIVISION

 UNITED STATES OF AMERICA,                    )      Criminal No. 2:19-cr-00-441-DCN
                                              )
        Plaintiff,                            )
                                              )
                vs.                           )               DEFENDANTS’
                                              )            CONSENT MOTION FOR
 AMIR GOLESTAN and MICFO, LLC,                )               CONTINUANCE
                                              )
        Defendants.                           )
                                              )


       COMES NOW THE DEFENDANTS AMIR GOLESTAN and MICFO, LLC, by and

through their undersigned attorney E. Bart Daniel, respectfully moves this Court for an Order

continuing the above-captioned matter to the January, 2020 term of Court. This Jury Trial is

currently scheduled to begin November 18, 2019. In support of this Consent Motion for

Continuance, counsel states the following reasons:

       1. Attorney Andrew Savage has joined to appear as Defendants’ co-counsel;

       2. Attorney Savage recently had back surgery and is currently recuperating from that

          surgery. He will be continuing his recovery during the currently scheduled trial.

       3. The Defendant Amir Golestan understands and agrees that he is waiving his rights

          under the Speedy Trial Act and wishes to do so.

       4. The Defendants’ counsel has consulted with the government, and the government

          consents to this Motion for Continuance.
      2:19-cr-00441-DCN        Date Filed 10/10/19       Entry Number 52     Page 2 of 2




       WHEREFORE, the Defendants Amir Golestan and Micfo, LLC, respectfully request that

this Court enter an Order continuing the trial until the Court’s January, 2020 term.



                                                   Respectfully submitted,

                                                   /s/ E. Bart Daniel
                                                   E. Bart Daniel
                                                   NELSON MULLINS RILEY &
                                                   SCARBOROUGH LLP
                                                   E-Mail: bart.daniel@nelsonmullins.com
                                                   151 Meeting Street / 6th Floor
                                                   Charleston, SC 29401
                                                   (843) 534-4802

                                                   Attorney for Amir Golestan and Micfo, LLC




 Charleston, South Carolina

 October 10, 2019




                                               2
